DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is an allowance in response to the communication received on April 15, 2022.
3.	Claim 19 has been cancelled.
4.	New claim 21 has been added.
5.	Claims 1, 10, 12-13 and 20 have been amended.
5.	Claims 1-18 and 20-21 are currently pending and are found to be allowable. 

Reasons for Allowance

6.	Claims 1-18 and 20-21 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
8.	Regarding the rejection of claims 1-18 and 20-21 under 35 U.S.C. 101:
9.	Examiner finds that the amended claims recite a concept which falls into the certain methods of organizing human activity grouping, thus reciting an abstract idea.  The claimed concept integrates the abstract process into a practical application, making the subject matter eligible.  See Office Action dated 03/11/2022.
10.	Regarding the rejection of claims 1-18 and 20-21 under 35 U.S.C. 103(a):
11.	The prior art of record teaches:
12.	McGrath et al. (U.S. Pub. No. 2018/0290546) talks about controlling the charging of multiple electric vehicles operating in a geographic area using a control system is disclosed. The method may include inputting a tariff schedule into the control system. The tariff schedule may identify the cost of energy at different times in the geographic area. The method may also include receiving, using the control system, data from the multiple electric vehicles. The data may include at least the state of charge of the vehicle. The method may also include sending instructions from the control system to at least one vehicle of the multiple electric vehicles. The instructions may include directives on charging based at least on the tariff schedule and the received data (see at least paragraphs 0007).
13.	Walsh et al. (U.S. Patent No. 10,438,281) talks about facilitates efficiency in trading, the method further comprising establishing a standardized tradable instrument representing a number of energy efficiency credits (“energy financial instrument”). Advantageously, the trading step is carried out by an internet-accessible computer system. By conducting transactions for standardized commodities and simplifying the mechanics of conducting a transaction, the system facilitates lower transaction costs and correspondingly lower compliance costs for the participating entities. Other steps comprising the system, such as registering participating entities, determining baselines, issuing credits, determining compliance, and keeping records are also carried out by computers thereby keeping costs of administration low (see at least paragraph 13).
14.	Vaswani et al. (U.S. Pub. No. 2010/0235209) talks about relating to electrical energy consumption, information relating to electrical energy usage for a given account is associated with a time segment that corresponds to a period when the electrical energy was received from an electrical energy distribution system. Electrical energy generation carbon impact information is retrieved for the corresponding time segment specifying when the electrical energy was received from an electrical energy distribution system. The electrical energy generation carbon impact information indicates carbon released to generate the electrical energy during the corresponding time segment. A carbon credit is calculated according to the retrieved electrical energy generation carbon impact information, and the retrieved electrical energy usage information associated with the time segment. The calculated carbon credit is then used to update a display of carbon credit related information, such as account balance, rate of carbon credit usage, currently applicable "cost" for carbon credit usage, or the like. Notifications can be provided to the consumer if any of this information crosses a threshold value. In addition, or alternatively, the carbon credit related information can be used to automatically control the operation of devices that consume electrical energy (see at least paragraph 0006).
15.	Logvinov (U.S. Pub. No. 2019/0130451) talks about delivering a targeted advertisement, provided over a communication network, at an EV charging apparatus
selected for charging the battery of the mobile energy storage and power consumption device of an EV, or by a software application on a computing device of an EV user which may perform functions of a process for EV charging (see at least the Abstract). 
16.	Palanchian (U.S. Pub. No. 2018/0232811) talks about a renewable energy trust management for funding a renewable energy trust for construction of renewable energy sources coupled to a power grid is disclosed. The system includes a trust management computer and at least one trust management module stored in memory and executable by a processor to facilitate the deposit of funds received from users of energy by directing data over a communications network operably coupled to the trust management computer. The data represents payments to the trust from at least one of renewable energy credits (RECs), REC-related product sales, direct contributions, and donations. The RECs are provided to consumers of energy connected to the grid, from a power generation system in proportion to the amount of energy respectively consumed from the power generation system. The RECs enable the construction of a portion of a renewable energy source in response to determining, by the trust management computer, a funding level of the renewable energy trust, a portion of which is funded by the RECs, where the renewable energy source is connected to the grid to provide clean energy to consumers of energy.
17.	Miftakhov et al. (U.S. Pub. No. 2016/0236585) talks about at least one vehicle charging station intermittently connectable to the vehicle; a control server comprising at least one processing unit and a memory; and a computerized information system comprising a display unit displaying a user interface and a user input unit, the computerized information system being communicatively connected to the control
server via a data network, wherein the user interface comprises a charging priority selection portion for receiving, via the user input unit, a plurality of charging priorities from an operator of the vehicle, wherein the computerized information system transmits the received plurality of charging priorities to the control server and wherein the control server controls the at least one vehicle charging station based on the transmitted plurality of charging priorities.
17.	Hanayama (U.S. Pub. No. 2021/0021131) talks about a first suppliable amount determining section which determines, based on the first corresponding amount determined by the corresponding amount determining section, the first suppliable amount indicating a maximum value of the electric power amount which can be supplied from the power grid to the electric power storage device under a first economical condition. In the above-described energy system, the energy information obtaining section may obtain information indicating a supplying location which is the location where the electric power storage device supplies electric power to the power grid during the first period and information indicating a receiving location which is a location where the electric power storage device receives electric power from the power grid during a second period which is temporally after the first period. In the above-described energy system, the first suppliable amount determining section may determine the first suppliable amount such that the first suppliable amount is higher in a case where the supplying location and the receiving location meet the first geographic condition than in a case where the supplying location and the receiving location does not meet the first geographic condition (see at least paragraph 0008).
18.	Kaniki (U.S. Pub. No. 2020/0160461) talks about offering a novel solution to the problem of providing high-power (i.e., 50 kW or greater) charging of electric vehicles. Such described approaches address the technical and economic challenges attendant with concurrent, high-power charging of multiple electric vehicles, including but not limited to, grid impact, demand charges and the need for grid upgrades. In one particular implementation, a swappable energy storage device is located at one or more electric vehicle charging stations, thus enabling the power and energy requirements for concurrent, high-power charging of multiple electric vehicles to be met without drawing electricity from the electric utility grid. More particularly, swappable energy storage may be charged at other sites with fewer grid constraints relative to the locations of electric vehicle charging stations. This mitigates grid impact and reduces the need for grid upgrades. Also, swappable energy storage may be charged at other sites with favorable power costs relative to the locations of electric vehicle charging stations. This reduces demand charges (see at least the Abstract).
19.	The references alone or in combination fail to teach or suggest the following limitations of independent claims 1, 13 and 20 “updates a number of the plurality of electric charging facility devices, registered with the server, based on the received electric charging information, wherein the update comprises at least one of: addition of an additional electric charging facility device at a geographical location of the first electric charging facility device, wherein the addition of the additional electric charging facility device is based on the received electric charging information of the first electric charging facility device that indicates a maximum amount of transferred electric charge among the plurality of electric charging facility devices, or removal of the second electric charging facility device based on the received electric charging information of the second electric charging facility device that indicates that an amount of transferred electric charge of the second electric charging facility device is less than a threshold”.

20.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        05/07/2022